         Case 1:20-cv-00298-CKK Document 9-2 Filed 05/18/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ABOULGAED, et al.,

                         Plaintiffs,
          v.                                          No. 1:20-cv-00298-CKK

 HIFTER, et al.,

                         Defendants.



                                       [PROPOSED] ORDER

       Pending before the Court is Defendant Ambassador Aref Ali Nayed’s Motion pursuant to

Federal Rule of Civil Procedure 12(b)(1), (b)(2) and (b)(6) to Dismiss the claims in the

Complaint (Dkt. 1) against him.

       Having considered the Motion and Plaintiffs’ Opposition thereto and the entire record

herein, the Court is of the opinion that the Motion should be GRANTED;

       IT IS THEREFORE ORDERED that the Motion to Dismiss, be and it hereby is,

GRANTED;

       AND IT IS FURTHER ORDERED that the claims in the Complaint (Dkt. 1) against

Defendant Ambassador Nayed, be and hereby are DISMISSED WITH PREJUDICE.



Date: _____________                                  ___________________________________
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge
         Case 1:20-cv-00298-CKK Document 9-2 Filed 05/18/20 Page 2 of 3




Copies to:

David Baron
Melvin White
Laina Lopez
Berliner Corcoran & Rowe LLP
1101 17th Street N.W., Suite 1100
Washington, D.C. 20036

Counsel for Defendant Ambassador Aref Ali Nayed

Martin F. McMahon, Esq.
Martin McMahon & Associates
1717 K St. N.W., Suite 900
Washington D.C. 20006

Counsel for Plaintiffs
Case 1:20-cv-00298-CKK Document 9-2 Filed 05/18/20 Page 3 of 3
